


Exhibit 10.86

 

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS

 

 

STRICTLY CONFIDENTIAL

 

 

 

 

 

 

 

 

BROADBAND ACCESS SOFTWARE CONTRACT

 

 

between

 

 

RELIANCE INFOCOMM LIMITED,

“Reliance”

 

 

and

 

 

UTSTARCOM INC.,

“Vendor”

 

 

 

 

 

 

 

Dated as of October 1, 2002

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Table of Contents

 

 

 

1

 

BACKGROUND AND OBJECTIVES

 

 

 

 

1.1

 

Background

 

 

 

 

1.2

 

Objectives

 

 

2

 

DEFINITIONS

 

 

3

 

SCOPE OF WORK, RESPONSIBILITIES AND MILESTONES

 

 

 

 

3.1

 

Scope of Work

 

 

 

 

3.2

 

Minimum Purchase Commitment

 

 

 

 

3.3

 

Test Bed

 

 

 

 

3.4

 

Shipment

 

 

 

 

3.5

 

Material and Inventory Management Systems

 

 

 

 

3.6

 

Applicability

 

 

4

 

Source code escrow

 

 

5

 

Malicious AND DISABLING CODE

 

 

6

 

TERM

 

 

7

 

PRICING AND INVOICING

 

 

 

 

7.1

 

Price List

 

 

 

 

7.2

 

Determination of Net Price

 

 

 

 

7.3

 

Invoicing Terms

 

 

 

 

7.4

 

Invoicing Terms for all other Softwares:

 

 

 

 

7.5

 

Currency and Mode of Payments

 

 

 

 

7.6

 

Total Cost Basis

 

 

8

 

WARRANTIES

 

 

 

 

8.1

 

Software Warranty

 

 

 

 

8.2

 

Breach of Warranties

 

 

 

 

8.3

 

Correction of Software

 

 

 

 

8.5

 

Third Party Provider Warranties

 

 

 

 

8.6

 

Disclaimer

 

 

9

 

TERMINATION AND EVENTS OF DEFAULT

 

 

 

 

9.1

 

Reliance’s Right of Termination

 

 

 

 

9.2

 

Vendor’s Right of Termination

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Price List

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

BROADBAND ACCESS SOFTWARE CONTRACT

 

This Broadband Access Software Contract (“Broadband Access Software Contract”)
is effective as of October 1, 2002 (the “Effective Date”), by and between
Reliance Infocomm Limited, a company incorporated and registered under the
Companies Act, 1956 and having its registered office at Avdesh House, Pritam
Nagar, 1st Slope, Ellis Bridge, Ahmedabad 380 006, Republic of India
(hereinafter referred to as “Reliance” which expression, unless repugnant to the
context or meaning thereof, shall mean and include its successors and permitted
assigns), and UTStarcom Inc., a company incorporated under the laws of Delaware
and having its principal offices at 1275 Harbor Bay Parkway, Alameda, California
94502, U.S.A  (hereinafter referred to as the “Vendor” which expression, unless
repugnant to the context or meaning thereof, shall mean and include its
permitted successors and assigns and, together with Reliance, the “Parties” and
each, a “Party”).

RECITALS:

 

A.  Reliance desires to purchase from the Vendor certain Software appropriate
for the efficient and effective installation, operation, management and
maintenance of the Broadband Access Reliance Network, including the Initial
Broadband Access Reliance Network; and

B.  The Vendor, desires to provide to Reliance such Software and shall,
including, without limitation supply and deliver such Software, in accordance
with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:


1                      BACKGROUND AND OBJECTIVES


1.1                     BACKGROUND

Reliance desires to obtain certain Software to support its Initial Broadband
Access Reliance Network and the Broadband Access Reliance Network in the
Territory. The Vendor shall perform all specific Vendor responsibilities set
forth in this Broadband Access Software  Contract, including applicable Purchase
Orders and the Specifications. The Vendor shall review the Broadband Access
Reliance Network work performed and shall report on any exception.
Notwithstanding the foregoing sentence, Vendor shall be responsible for
providing the Software under this Broadband Access Software Contract in
accordance with the Specifications, including without limitation the Timetables.
This Broadband Access Software Contract is subject to the terms and conditions
set forth in the Broadband Access Network General Terms and Conditions executed
by the Parties as of the date hereof (the “General Terms”).


1.2                     OBJECTIVES

Reliance requires software that fully supports: (a) the Initial Broadband Access
Reliance Network and the Broadband Access Reliance Network, including all cost,
performance and functional requirements set forth in the relevant Documents; (b)
Interoperability; and (c) Reliance’s business requirements described in the
Documents (collectively, the

 

1

--------------------------------------------------------------------------------


 

“Objectives”).  The Vendor represents, warrants and covenants that the Software
shall be  fully compatible with and fully supports the Objectives, as shall be
demonstrated to Reliance, in part, in the Acceptance Tests.


2                      DEFINITIONS

As used in this Broadband Access Software Contract, the following terms have the
following meanings.  In addition to the terms listed below, certain additional
capitalised terms are defined in the General Terms, the attachments to this
Broadband Access Software Contract and in other applicable Documents. Unless
otherwise specifically provided, all section, schedule and exhibit references
are to this Broadband Access Software Contract.

“Base Price”

has the meaning as ascribed hereto in Section Error! Reference source not
found..

“Effective Date”

has the meaning ascribed thereto in the prefatory paragraph to this Broadband
Access Software Contract.

“Price List”

means a table of list prices applicable to Software supplied by Vendor to
Reliance as amended from time to time as set forth herein. The Price List as of
the Effective Date is set forth in Exhibit A.

“Software Warranty”

has the meaning ascribed thereto in Section 8.1.

“Broadband Access Software Contract”

this Broadband Access Software Contract, including all schedules, exhibits and
other attachments hereto.


3                      SCOPE OF WORK, RESPONSIBILITIES AND MILESTONES


3.1                     SCOPE OF WORK.


3.1.1                                  THE VENDOR SHALL PROVIDE TO RELIANCE THE
SOFTWARE SET FORTH IN THE SPECIFICATIONS AS AMENDED FROM TIME TO TIME BY MUTUAL
WRITTEN AGREEMENT BETWEEN THE PARTIES. VENDOR’S OBLIGATIONS HEREUNDER SHALL
INCLUDE, BUT NOT BE LIMITED TO, THE OBLIGATION TO SUPPLY (INCLUDING INSPECTION
AND EXPEDITING) AND DELIVER THE SOFTWARE IN AND WITHIN THE BROADBAND ACCESS
RELIANCE NETWORK AS DESIGNATED BY RELIANCE IN ACCORDANCE WITH THE BROADBAND
ACCESS SOFTWARE CONTRACT. ALL SOFTWARE SHALL COMPLY WITH THE SPECIFICATIONS AND
THE STANDARDS. AND SHALL BE THE LATEST AND BEST IN CLASS, UNLESS OTHERWISE
SPECIFIED BY RELIANCE IN WRITING. THE VENDOR SHALL COORDINATE ITS EFFORTS
HEREUNDER WITH ALL SUBCONTRACTORS, THIRD PARTY PROVIDERS AND THE OTHER
CONTRACTORS, TO ENSURE COMPLIANCE WITH ANY AND ALL SUPPLY AND LOGISTICS
REQUIREMENTS AND ALL

 

 

2

--------------------------------------------------------------------------------


 

Governmental Entities. All Software, requiring certification shall be certified
by independent and appropriate professionals licensed or properly qualified to
perform such certification in all appropriate jurisdictions, reasonably
acceptable and at no cost to Reliance, if such certification is, required by
Applicable Law or the Specifications.

 


3.1.2                                  VENDOR SHALL DELIVER ONLY SUCH SOFTWARE
AS ARE SPECIFICALLY ORDERED BY RELIANCE PURSUANT TO A PURCHASE ORDER. RELIANCE
SHALL NOT BE OBLIGATED TO PAY FOR ANY SOFTWARE NOT COVERED BY A PURCHASE ORDER.


3.1.3                                  THE SOFTWARE SUPPLIED UNDER THIS
BROADBAND ACCESS SOFTWARE CONTRACT IS STANDARD SOFTWARE THAT VENDOR WOULD SUPPLY
TO ANY OTHER PERSON SEEKING TO ESTABLISH WIRELESS TELEPHONY NETWORKS SIMILAR TO
THE BROADBAND ACCESS RELIANCE NETWORK.


3.2                     MINIMUM PURCHASE COMMITMENT

Notwithstanding anything to the contrary, Reliance agrees that it shall, between
[***] purchase at least [***] from Vendor (the “Minimum Committed Quantity”)
subject to Vendor’s continued conformance with the terms set forth in the
Documents.

 


3.3                     TEST BED


3.3.1                                  FOR THE PURPOSE OF TESTING THE VENDOR
SHALL PROVIDE THE SOFTWARE SET FORTH IN THE SPECIFICATIONS AT [***] TO RELIANCE
AND SUCH SOFTWARE SHALL BE SHIPPED TO THE RELIANCE DESIGNATED LOCATION NOT LATER
THAN [***] AFTER THE EFFECTIVE DATE OF THE BROADBAND ACCESS SOFTWARE CONTRACT IF
SPECIFICALLY REQUESTED FOR BY RELIANCE IN WRITING.


3.3.2                                  THE VENDOR SHALL SUPPLY AND INSTALL AT
[***] TO RELIANCE THE TEST BED LABORATORY AND AT LEAST ONE OF EACH TYPE OF NEW
SOFTWARE SET FORTH IN ANY PURCHASE ORDER OR THAT IS PLANNED TO BE BOUGHT BY
RELIANCE BEFORE THE END OF THE NEXT SUCCEEDING [***].


3.3.3                                  IN ORDER TO WORK TOWARDS ACHIEVING
INTEROPERABILITY, RELIANCE MAY BRING OTHER INFRASTRUCTURE VENDOR’S SOFTWARE INTO
THE TEST BED LABORATORY. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE VENDOR
SHALL SHARE WITH THESE OTHER INFRASTRUCTURE VENDORS THAT RELIANCE BRINGS INTO
THE TEST BED LABORATORY, ALL NECESSARY INTERFACE INFORMATION TO FACILITATE
MEETING THE TIMETABLES UPON SUITABLE CONDITIONS OF CONFIDENTIALITY.


3.3.4                                  VENDOR SHALL PROVIDE ALL APPLICABLE
TECHNICAL SUPPORT SERVICES INCLUDING BUT NOT LIMITED TO UPDATES AND UPGRADES TO
AND FOR THE SOFTWARE INSTALLED IN THE TEST BED LABORATORY.


3.4                     SHIPMENT

Vendor shall ensure that all Software constituting a EMS/NMS (for the required
configuration) and/or any other software related to DLC are shipped in a single
shipment. Vendor shall not ship Software constituting only a part of the above
element(s) except after prior written approval from Reliance.

 

3

--------------------------------------------------------------------------------


 


3.5                     MATERIAL AND INVENTORY MANAGEMENT SYSTEMS

Vendor shall take all reasonable actions necessary to ensure that Vendor’s
material & inventory management system integrates and interfaces with Reliance’s
material & inventory management system. The extent of integration and
interfacing shall be as mutually agreed.


3.6                     APPLICABILITY

Parties agree that all Purchase Orders for Software issued by Reliance to Vendor
on or after September 1, 2002 shall be subject to and governed by this Broadband
Access Software Contract. The Parties further agree that Purchase Order number
13008681 dated August 21, 2002 shall, except for payment terms, performance bank
guaranty related terms, annual price improvement related terms and deemed
Acceptance related terms, also be governed by the terms of this Broadband Access
Equipment Contract.

 


4                      SOURCE CODE ESCROW


4.1.1                                  VENDOR REPRESENTS AND WARRANTS THAT AS OF
THE DATE HEREOF, NEITHER VENDOR NOR ANY OF VENDOR’S AFFILIATES HAS ESTABLISHED A
SOURCE CODE ESCROW FOR ANY OF ITS EXISTING CUSTOMERS.  IN THE EVENT THAT VENDOR
OR ANY AFFILIATE OF THE VENDOR ESTABLISHES A SOURCE CODE ESCROW IN THE FUTURE
WHICH APPLIES TO ANY OF THE SOFTWARE FURNISHED TO RELIANCE HEREUNDER, VENDOR
SHALL ADD, OR CAUSE THE AFFILIATE THAT ESTABLISHES A SOURCE CODE ESCROW TO ADD,
RELIANCE AS A BENEFICIARY OF SUCH SOURCE CODE ESCROW, AND RELIANCE SHALL BE
ENTITLED TO RECEIVE A COPY OF THE ESCROWED SOURCE CODE IN THE EVENT OF THE
OCCURRENCE OF ANY OF THE EVENTS SET OUT BELOW.  IN ADDITION TO THE FOREGOING,
VENDOR SHALL IMMEDIATELY DELIVER AND HEREBY GRANTS, OR CAUSE THE AFFILIATE THAT
ESTABLISHES A SOURCE CODE ESCROW TO IMMEDIATELY DELIVER AND GRANT, RELIANCE A
RIGHT TO ACCESS THE SOURCE CODE AND TO MODIFY THE SOFTWARE (THE “RTM LICENSE”)
FOR THE MAINTENANCE, ENHANCEMENT AND SUPPORT OF THOSE PRODUCTS PURCHASED FROM
VENDOR AND OWNED OR OPERATED BY RELIANCE OR ANY AFFILIATE UNDER THE FOLLOWING
CIRCUMSTANCES, PROVIDED THAT ANY SUCH RELEASED SOURCE CODE SHALL BE SUBJECT TO
THE CONFIDENTIALITY PROVISIONS SET FORTH IN THE GENERAL TERMS:

A                                          IF VENDOR OR ANY AFFILIATE OF VENDOR
THAT OWNS OR CONTROLS SUCH SOURCE CODE (SUCH AFFILIATE THE “CONTROL AFFILIATE”)
BECOMES INSOLVENT, MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
FILES A VOLUNTARY PETITION IN BANKRUPTCY OR AN INVOLUNTARY PETITION IN
BANKRUPTCY IS FILED AGAINST VENDOR OR THE CONTROL AFFILIATE WHICH IS NOT
DISMISSED WITHIN THIRTY (30) DAYS OF SUCH INVOLUNTARY FILING, OR A RECEIVER IS
APPOINTED FOR ITS BUSINESS, OR ITS ASSETS BECOME SUBJECT TO ANY PROCEEDING UNDER
A BANKRUPTCY OR INSOLVENCY LAW, DOMESTIC OR FOREIGN, OR HAS LIQUIDATED ITS
BUSINESS, OR VENDOR, OR A BUSINESS UNIT OR AFFILIATE OF VENDOR THAT IS
RESPONSIBLE FOR MAINTENANCE OF THE SOFTWARE, CEASES DOING BUSINESS WITHOUT
PROVIDING FOR A SUCCESSOR, AND RELIANCE HAS REASONABLE CAUSE TO BELIEVE THAT ANY
SUCH EVENT SHALL CAUSE VENDOR TO BE UNABLE TO MEET ITS WARRANTY SERVICE OR
SUPPORT REQUIREMENTS UNDER THE DOCUMENTS; OR

 

4

--------------------------------------------------------------------------------


 

B                                         IF VENDOR OR AFFILIATE OF VENDOR THAT
IS RESPONSIBLE FOR MAINTENANCE OF THE SOFTWARE CEASES TO MAINTAIN OR SUPPORT A
PREVIOUSLY SUPPORTED VERSION OF THE SOFTWARE AND RELIANCE CANNOT OBTAIN, WITH
VENDOR’S ASSISTANCE (FOR EXAMPLE, BY PROVIDING A THIRD PARTY WITH SOURCE CODE OR
BY ANY OTHER APPROPRIATE METHOD) THE SAME SUPPORT SERVICES VENDOR IS REQUIRED TO
PROVIDE UNDER THE DOCUMENTS FROM ANOTHER ENTITY (EITHER WORKING WITH OR
INDEPENDENTLY FROM VENDOR) AT A PRICE THAT IS EQUAL TO OR LESS THAN THE PRICES
FOR SUCH SUPPORT AS PROVIDED HEREIN, OR THERE IS A PERSISTENT AND MATERIAL
FAILURE BY VENDOR TO PROVIDE THE WARRANTY SERVICE OR SUPPORT IT IS REQUIRED TO
PROVIDE PURSUANT TO THE TERMS OF THE DOCUMENTS.


5                      MALICIOUS AND DISABLING CODE

Vendor represents, warrants and covenants that all Software will at all times be
free of Malicious Code and Disabling Code. Vendor shall provide Reliance with
procedures and capabilities in order to allow Reliance to re-assign Software key
codes or similar items whose purpose is to enable the functioning of further
features, functions or capacity within and among Network Elements in connection
with changing the capacity of such Network Elements purchased throughout the
Broadband Access Reliance Network. In the event of any breach of the foregoing
warranty Vendor shall, at no additional charge to Reliance, diligently take all
commercially reasonable efforts to: (a) remove such Malicious Code and Disabling
Code and restore or recover all data and information lost due to the Malicious
Code or Disabling Code; and (b) reimburse Reliance for all damage proximately
caused by the Malicious Code or Disabling Code.


6                      TERM

The initial term of this Broadband Access Software Contract is [***] from the
Effective Date, subject to the terms and conditions of this Broadband Access
Software Contract including, without limitation, the termination provisions set
forth in Section 9. This  Broadband Access Software Contract shall upon the
mutual written agreement of the Parties, be renewed for [***] on the same terms
and conditions contained herein.


7                      PRICING AND INVOICING


7.1                     PRICE LIST


7.1.1                                  THE PRICES AS SET FORTH IN THE PRICE LIST
SHALL BE APPLICABLE TO ALL PURCHASES BY RELIANCE OF SOFTWARE.


7.1.2                                  VENDOR SHALL NOTIFY RELIANCE IN WRITING
IN THE EVENT VENDOR PROPOSES TO MODIFY THE PRICE LIST AND RELIANCE’S PRIOR
WRITTEN CONSENT SHALL BE REQUIRED BEFORE ANY SUCH MODIFICATION SHALL TAKE
EFFECT.  THE PRICE LIST SHALL BE AMENDED FROM TIME TO TIME TO ADD SOFTWARE, TEST
BED AND DOCUMENTATION AS AGREED BY THE PARTIES.


7.1.3                                  ANYTHING TO THE CONTRARY IN THE DOCUMENTS
NOTWITHSTANDING, AT NO TIME WILL RELIANCE BE LIABLE TO PAY A [***] FOR ANY
SOFTWARE IN EXCESS OF THE [***].

 

5

--------------------------------------------------------------------------------


 


7.2                     DETERMINATION OF NET PRICE

[***].


7.3                     INVOICING TERMS

All Software purchased by Reliance that forms a part of the Initial Broadband
Access Reliance Network shall be invoiced as set forth in this Section and paid
in accordance with Section 13 of the General Terms.

 


[***].

 


7.4                     INVOICING TERMS FOR ALL OTHER SOFTWARES:

All Software purchased by Reliance that forms a part of Expansions shall be
invoiced as set forth in this Section and paid in accordance with Section 13 of
the General Terms.

 


[***].

 


7.5                     CURRENCY AND MODE OF PAYMENTS


7.5.1                                  THE VALUE OF ALL SOFTWARE PURCHASED BY
RELIANCE UNDER THIS BROADBAND ACCESS SOFTWARE CONTRACT SHALL BE COMPUTED BASED
ON NET PRICES EXPRESSED IN [***] IN ACCORDANCE WITH THE PROVISIONS OF THE
GENERAL TERMS, UNLESS OTHERWISE AGREED BY THE PARTIES.


7.5.2                                  ALL PAYMENTS SHALL BE PAYABLE BY WIRE
TRANSFER.

 


7.6                     TOTAL COST BASIS

Vendor represents, warrants, and covenants that, with respect to all Software
sold or offered for sale for importation into the Republic of India, the Net
Prices for the same shall be the [***].


8                      WARRANTIES


8.1                     SOFTWARE WARRANTY.


8.1.1                                  THE VENDOR WARRANTS THAT, DURING THE
PRODUCT WARRANTY PERIOD, ALL SOFTWARE SHALL CONFORM WITH AND PERFORM IN
ACCORDANCE WITH THE SPECIFICATIONS AND SHALL BE FREE FROM DEFECTS AND
DEFICIENCIES (THE “SOFTWARE WARRANTY”).


8.1.2                                  DURING THE PRODUCT WARRANTY PERIOD,
VENDOR SHALL PROVIDE THE WARRANTY SERVICES DESCRIBED IN THIS SECTION 8.1 AND THE
DOCUMENTS AT NO ADDITIONAL COST TO RELIANCE.

Reliance shall receive all base Software releases and, Software Major/Minor
Releases, Software Upgrades, Updates, Bug-Fixes, Software & Firmware Patches,
Software Updates, New Software Releases, Software Combined Releases, New
Features & all other Releases of Software furnished by Vendor at such times as
they become generally available to the Vendor’s

 

 

6

--------------------------------------------------------------------------------


 

customers.  Reliance shall also be entitled to receive all optional Software
features, at no additional cost during the Product Warranty Period. The Vendor
shall give Reliance an advance notice of the introduction of any Software
Upgrade Release, any Software Combined Release or any Software releases
containing any optional Software Release features.

 


8.2                     BREACH OF WARRANTIES.


8.2.1                                  IN THE EVENT OF ANY BREACH OF THE
SOFTWARE WARRANTY, THE VENDOR SHALL PROMPTLY REPAIR OR REPLACE THE DEFECTIVE OR
NONCONFORMING SOFTWARE OR OTHERWISE CURE ANY DEFECTS AND DEFICIENCIES SO THAT
THE SOFTWARE AND BROADBAND ACCESS RELIANCE NETWORK SHALL PERFORM IN ACCORDANCE
WITH THE SPECIFICATIONS. VENDOR’S OBLIGATIONS WITH RESPECT TO SOFTWARE SHALL BE
FIRST TO ATTEMPT TO REPAIR OR REPLACE AT NO ADDITIONAL COST, ANY DEFECTIVE
SOFTWARE, USING SOFTWARE UPDATES, UPGRADES, PATCHES, BUG FIXES IN ACCORDANCE
WITH THE PROVISIONS OF HEREUNDER AND AS SPECIFIED IN ANNEXURE 1A TO THE
SPECIFICATIONS (TECHNICAL SUPPORT SERVICES). IN THE EVENT THAT THE VENDOR IS
UNABLE TO OR REFUSES TO REPAIR OR REPLACE OR CORRECT DEFECTIVE SOFTWARE,
RELIANCE MAY IN ADDITION TO EXERCISING ANY OTHER REMEDIES AVAILABLE TO IT UNDER
THE CONTRACT, LAW AND/OR EQUITY, AT ITS OPTION :

 

(i)                                     elect to have such Defective Software,
replaced, repaired or corrected by any third party, and Vendor shall in such an
event (a) provide all technical details, documentation, and other information
required for such repair replacement or correction; and (b) reimburse Reliance
for all direct costs incurred in connection with such repair replacement or
correction; and/or

(ii)                                  elect to have the Vendor provide (a) a
credit or refund based on the original purchase price of such Defective
Software, as the case may be; and/or

 


8.2.2                        THE WARRANTY PERIOD FOR ALL REPAIRED, REPLACED OR
CORRECTED SOFTWARE SHALL BE THE LONGER OF :


 

[***].

 


8.2.3                        NOTWITHSTANDING THE FOREGOING, THE VENDOR SHALL
HAVE NO LIABILITY PURSUANT TO THIS SECTION 8.2 FOR:

[***]

except when any such damage or Deficiencies is done, made or caused by Vendor or
any Subcontractor or their employees or agents.


8.3                     CORRECTION OF SOFTWARE


8.3.1                                  IN THE EVENT OF A BREACH OF THE SOFTWARE
WARRANTY, THE PARTIES SHALL FOLLOW THE PROCEDURES SET FORTH IN THE
SPECIFICATIONS. RELIANCE WILL NOTIFY THE VENDOR UPON OCCURRENCE OF ANY BREACH OF
WARRANTY WITHIN A REASONABLE TIME PERIOD.

 

 

7

--------------------------------------------------------------------------------


 


8.3.2                                  IN THE EVENT THAT THE REMEDY OF ANY
BREACH OF THE SOFTWARE WARRANTY REQUIRES THE INSTALLATION OR PROVISION OF
ADDITIONAL EQUIPMENT, SOFTWARE UPDATES, UPGRADES OR COMBINED RELEASE AND/OR
SERVICES, THE VENDOR SHALL PROVIDE SUCH EQUIPMENT, SOFTWARE AND/OR  PERFORM SUCH
SERVICES ON SITE, AT NO COST OR EXPENSE TO RELIANCE, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE SPECIFICATIONS AND THE SHALL BE PERFORMED BY THE
VENDOR AT SITE, WITHOUT DISRUPTING THE OPERATION OF THE RELIANCE, NETWORK OR ANY
PART THEREOF. RELIANCE SHALL ALLOW THE VENDOR TO INSPECT THE EQUIPMENT,
SOFTWARE, OR THE NETWORK, AS THE CASE MAY BE, ON-SITE IN ORDER TO EFFECT THE
NECESSARY REPAIRS.


8.3.3                                  DURING THE PRODUCT WARRANTY PERIOD AND
THE PERIOD THAT THE TSS IS IN EFFECT, THE VENDOR SHALL BE SOLELY RESPONSIBLE FOR
ALL COSTS AND EXPENSES ASSOCIATED WITH: (A) CORRECTING OF DEFECTIVE SOFTWARE,
AND (B) ALL ON-SITE AND OFF-SITE CORRECTIVE ACTIVITIES FOR SOFTWARE AS SET FORTH
IN THE SPECIFICATIONS.

 


8.4                     OTHER SERVICES TO BE PROVIDED BY THE VENDOR UNDER
WARRANTY SERVICES-

During the Product Warranty Period, in addition to the warranty obligations
described hereunder, the Vendor shall also provide, at [***] to Reliance, all
services as set forth in Annexure 1A to the Specifications.

 


8.5                     THIRD PARTY PROVIDER WARRANTIES.

a)               With respect to Software furnished by any Third Party Provider
(excluding Subcontractors), all  warranties given to the Vendor by such Third
Party Provider shall inure, to the extent applicable or permitted by law, to the
benefit of Reliance, and Reliance shall have the right, at its sole discretion,
to enforce such warranties directly and/or through the Vendor.  All warranties
with respect to such Software provided by such Third Party Providers shall be
given to Reliance  on a pass-through basis.

b)              The Vendor shall be responsible for monitoring and managing of
all warranties and warranty services provided by Third Party Providers if
required, by mutual agreement between the Parties.  In the event of any dispute
with respect to either identifying or resolving any problems or defects or their
root cause in the Network, the Vendor shall be responsible to establish the
co-ordination among all Persons connected to such problems/defects and establish
the process of problem resolution and ensure an early solution.


8.6                     DISCLAIMER

The foregoing warranties are in lieu of all other express and implied warranties
of merchantability and fitness for a particular purpose.


9                      TERMINATION AND EVENTS OF DEFAULT


9.1                     RELIANCE’S RIGHT OF TERMINATION.


9.1.1                                  RELIANCE MAY SUSPEND ALL OR ANY PORTION
OF THIS BROADBAND ACCESS SOFTWARE CONTRACT  IN ACCORDANCE WITH THE TERMS OF
SECTION 3.15 OF THE GENERAL TERMS.

 

 

8

--------------------------------------------------------------------------------


 

Reliance also has the right to terminate all or any portion of this Broadband
Access Software Contract upon the occurrence of any Vendor Event of Default in
accordance with the terms of Section 23.1 of the General Terms.

 


9.2                     VENDOR’S RIGHT OF TERMINATION.

The Vendor shall have the option to suspend or terminate this Broadband Access
Software Contract in accordance with the terms of Section 23.2 of the General
Terms.

*  *  *  *  *

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

RELIANCE AND THE VENDOR HAVE READ THIS BROADBAND ACCESS SOFTWARE CONTRACT
INCLUDING ALL SCHEDULES AND EXHIBITS HERETO AND AGREE TO BE BOUND BY ALL THE
TERMS AND CONDITIONS HEREOF AND THEREOF.

IN WITNESS WHEREOF, the Parties have executed this Broadband Access Software
Contract as of the date first above written.

 

 

 

RELIANCE INFOCOMM LIMITED

 

 

 

 

 

 

 

By:

/s/  Prakash C. Bajpai

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  S. Ramesh

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

UTSTARCOM INC.,

 

 

 

 

 

 

 

 

 

By:

/s/  Michael J. Sophie

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


ANFTTB Software Price List

 

[***]

 

 

 

 

 

 

--------------------------------------------------------------------------------

